Citation Nr: 0519590	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  94-37 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased rating for residuals of shell 
fragment wound of the left leg, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the left forearm.

5.  Entitlement to an initial increased (compensable) rating 
for a residual scar for removal of a cyst of the right 
buttock.

6.  Entitlement to an initial increased (compensable) initial 
rating for a residual scar for removal of a wart of the left 
foot.

(The issue of the propriety of recoupment from VA 
compensation benefits of readjustment pay the veteran 
received on separation from service is the subject of a 
separate appellate decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from March to 
September 1962, from January 1966 to February 1977, from 
April 1979 to April 1983, and from October 1983 to February 
1988.  He also served in the Army Reserve
/.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which reflects that a 10 percent rating 
for lumbosacral strain was continued.  In pertinent part, the 
decision also continued a 10 percent rating for residuals of 
a left leg shell fragment wound, a noncompensable rating for 
residuals of a left forearm shell fragment wound, and a 
noncompensable rating for a scar of the right buttock.  In 
October 1991, the RO granted service connection for residuals 
of removal of left plantar warts and assigned a 
noncompensable rating.  The veteran appealed these rating 
percentages.  

In an August 1992 rating action, however, the RO continued a 
20 percent rating for lumbosacral strain.  This appeal also 
arises from an April 1993 rating decision, which in pertinent 
part, denied service connection for sinusitis.

In a September 1994 rating decision, the RO assigned a 40 
percent rating for lumbosacral strain.

In January 1998, the RO denied an increased rating for 
plantar warts involving both feet.  Following issuance of a 
statement of the case, the veteran did not timely perfect an 
appeal regarding this decision.  The appeal for an increased 
rating for plantar warts of the left foot had been previously 
perfected.

During a hearing before the undersigned Veterans Law Judge in 
February 2003, the veteran indicated a desire to restore a 10 
percent rating for his "arm", which had been reduced to 
noncompensable in recent years.  (Transcript, at 43)  Review 
of the claims file does not reflect that a 10 percent rating 
had ever been in effect for either arm.  The RO is requested 
to ask the veteran to clarify his request for restoration of 
a prior rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a December 2003 decision, the Board on part remanded the 
issues shown on the title page for additional development.  
The veteran requested a hearing before a Veterans Law Judge 
on the issue of the propriety of recoupment from VA 
compensation benefits of readjustment pay the veteran 
received on separation from service.  The veteran expressed 
the desire to separate this issue from the issues currently 
in appellate status.  The requested hearing was held in 
December 2004 and this issue was forwarded to the Board for 
review.  As such, the RO did not have the opportunity to 
complete the actions requested in the December 2003 Board 
remand See Stegall v. West, 11 Vet. App. 268, 271 (1998).

During a February 2003 hearing, the veteran testified that he 
received private medical care for his feet from a Dr. 
Menacker in Mount Holly, New Jersey.  (Transcript, at 45).  

The veteran seeks service connection for chronic sinusitis.  
His service medical records (SMRs) show that upon entry into 
active service in March 1962 his sinuses were normal; 
however, he reported that he had been treated for sinusitis 
in early childhood with no sequelae.  His SMRs reflect 
treatment for sinusitis during active service.  Private 
medical records show post service treatment for sinusitis.  
Because it is not clear that the current sinusitis is related 
to active service, a specialized examination is warranted.

Effective on August 30, 2002, and September 26, 2003 the 
rating criteria for disabilities of the skin and spine were 
revised respectively.  The RO has not had the opportunity to 
review these revisions in conjunction with the veteran's 
claims nor has the veteran been informed of these revisions.  

The veteran seeks service connection for lumbar spine 
degenerative disc disease.  This issue is intertwined with 
his claim for entitlement to an increased rating for chronic 
lumbosacral strain, and must be adjudicated by the AMC.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In August 2000, the RO denied service connection of a lung 
disorder claimed as due to Agent Orange exposure.  A December 
2000 letter from the veteran's representative contains a 
notice of disagreement with the rating decision.  Thus, a 
statement of the case is warranted.  Manlincon v. West, 
12 Vet. App. 238 (1999)

Accordingly, the case is remanded for the following action:

1.  RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA, 
military, and private medical records 
pertaining to treatment for the 
disabilities in issue, to include the 
medical records from a Dr. Menacker in 
Mount Holly, New Jersey.  

2.  A VA examination should be conducted 
by a specialist in upper respiratory 
disorders in order to determine the 
nature, severity, and etiology of the 
reported sinusitis.  The claims folder 
must be made available to the physician 
prior to the examination and the 
physician should note a review of the 
claims file in the report.  All tests 
deemed necessary should be performed.  
Following the examination, if sinusitis 
is diagnosed, it is requested that the 
physician render an opinion as to whether 
it is at least as likely as not (50 
percent or greater probability) that 
sinusitis is related to the veteran's 
military service.  If the examiner 
determines that the sinusitis existed 
prior to service, it is requested that 
the examiner render an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
preservice sinusitis increased in 
severity during service beyond natural 
progression.

A complete rational for any opinion 
expressed should be included in the 
report.

3.  Following any development deemed 
appropriate by the RO, the RO is 
requested to adjudicate the issue of 
entitlement to service connection for 
degenerative disc disease of the 
lumbosacral spine on direct and secondary 
bases, to include consideration of 
Allen v. Brown, 7 Vet. App. 439 (1995).  
If the benefit sought is not granted the 
veteran should be notified of that denial 
and of his appellate rights.  The RO is 
advised that this issue is not before the 
Board until timely perfected.

4.  Following any additional development 
deemed appropriate by the RO, the RO re- 
adjudicate the issues in appellate status 
to include the increased ratings 
concerning the scars associated with the 
residuals of the wounds to the left 
forearm and leg, the residuals of the 
excision of the cyst from the buttock, 
and the excision of the wart from the 
left foot in conjunction with the revised 
rating criteria effective on August 30, 
2002.  The veteran may be reexamined if 
necessary.

The RO is requested to consider whether a 
separate compensable rating is warranted 
for the scar of the left leg.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  If the 
benefits sought are not granted the 
veteran should be furnished a 
supplemental statement of the case 
(SSOC), which includes the revised rating 
criteria for scars, and an opportunity to 
respond.

5.  The RO should furnish the veteran and 
his representative a statement of the 
case regarding the issue of service 
connection of a lung disorder claimed as 
due to Agent Orange exposure.  He should 
be informed of the requirements necessary 
to perfect an appeal.  The AMC is advised 
that this issue is not before the Board 
until the veteran timely submits a 
substantive appeal.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp 2004).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


